Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 14, 2021

                                    No. 04-21-00251-CV

                             Herbert Lawrence POLINARD, Jr.,
                                         Appellant

                                             v.

Jo Ann KARAMBIS, Margaret Comparin Karambis, Ronaldo Dunagan, Lynda C. Spence, and
                              eXp Realty LLC,
                                  Appellees

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-11887
                        Honorable Antonia Arteaga, Judge Presiding


                                      ORDER

        On September 23, 2021, appellees filed a motion to dismiss this appeal for want of
jurisdiction. Appellant had ten days to respond before we could hear or determine the motion,
pursuant to Rule 10.3 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 10.3(a).
Appellant did not respond within ten days and has not responded to date. Appellant may file a
response to appellees’ motion on or before October 22, 2021.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2021.


                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court